Citation Nr: 1233983	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to April 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a chronic neck disability.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  A March 2009 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured and the RO arranged for a VA examination in April 2009.  The Board notes that this was a pre-discharge VA examination, as the Veteran filed her claim prior to separation from active service.  As will be discussed in greater detail below, the examination report is adequate to properly adjudicate the matter at hand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Factual Background, Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability for which secondary service connection is sought; (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that she has a neck disability that is directly related to service.  She asserts that she was diagnosed with cervicalgia while in service, and that this condition has continued since service.  

The Veteran's STRs show that in January 2009 the Veteran received treatment for a cervical muscle spasm.  She complained of neck pain and neck stiffness.  On physical examination the Veteran's neck was found to be tender to palpation, there was some tenderness in the upper back, and there was decreased cervical spine rotation and lateral flexion to the right.  She was diagnosed with cervicalgia, cervical nonallopathic lesions, and thoracic nonallopathic lesions and was referred for chiropractic treatment.  The Veteran received follow up chiropractic treatment in January and February 2009; at each time it was noted that there was no change in her condition.  

On January 2009 separation examination the Veteran reported chronic neck pain in the report of medical assessment.  However, on clinical evaluation her spine and musculoskeletal system were found to be normal.  Neck pain was noted by history in the summary of defects and diagnoses.

On April 2009 VA examination the Veteran reported that after a fall in June 2007 she injured her head and neck and continued to have left side neck pain, nonradiating, with no numbness or tingling.  She reported muscle spasm and pain and that she was given Motrin and sought chiropractic care for cervicalgia pain.  She reported that she still suffered from muscle spasms and tightness on the left side of her neck once every 2-3 weeks which was relieved with a hot shower and stretching exercises.  She denied any numbness, tingling, and weakness in the upper extremities.  X-rays taken of the cervical and thoracic spine showed no cervicalgia.  There were no neurological findings made on examination and no neurological deficits.  The examiner stated that no cervicalgia was present "today."

August 2009 VA treatment records show that the Veteran complained of neck pain.  Tenderness to palpation along the left side of the neck with right lateral rotation and bend discomfort was noted.  However, no functional limitations of the neck were noted due to the pain.  The Veteran was advised to take NSAIDS for pain.

A September 2009 VA treatment record shows that the Veteran contacted the VA medical center with regard to prescribed physical therapy for her chronic pain issues.  She reported that she had chronic pain in her shoulder and neck since falling in 2005.  She requested physical therapy to relieve her chronic neck, right shoulder, and bilateral knee pain.  

October and November 2009 VA treatment records show that the Veteran was prescribed occupational therapy for complaints of right shoulder and neck pain.  She received therapy in the form of heat application to the right shoulder and neck followed by right shoulder strengthening exercises and neck range of motion and isometric stretching exercises.  Again no functional limitation of the neck was noted; limits were ascribed to the shoulder.

December 2009 VA treatment records show that the Veteran was scheduled for a physical therapy evaluation and treatment for complaints of chronic neck, shoulder, and bilateral knee pain.  The Veteran did not show up for her scheduled physical therapy appointment, nor did she call to cancel the appointment.

Additional VA treatment records from January 2010 through May 2010 show that the Veteran continued to seek medical treatment for various conditions, but did not seek treatment for neck pain.  An April 2010 VA treatment record shows that her provider noted she had been seen in several clinics for chronic pain and had been referred to physical therapy for chronic neck, shoulder, and knee pain, but that she did not go.  

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence of a current disability or one that existed on or after the date of application for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

VA treatment records show the Veteran has received intermittent treatment for complaints of neck pain, but that she does not have a current neck disability, and has not at any time during the pendency of the claim.  The Board notes that pain, in and of itself, is not a disability for which service connection may be granted; there must be some underlying proves/pathology.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no competent and credible evidence that shows that the Veteran has an underlying disability that accounts for her complaints of neck pain and no clinical findings showing any functional impairments or physical manifestations of such.  Although the Veteran was diagnosed with cervicalgia and cervical and thoracic nonallopathic lesions while in service, on separation examination her spine and musculoskeletal system was found to be normal.  On April 2009 VA examination, conducted prior to the Veteran's separation from active service, current cervicalgia was not found, the Veteran's cervical and thoracic spine was found to be normal, and no neck disability was diagnosed.  Post-service treatment records show complaints of pain, but all functional limitations and complaints are referred to the right shoulder.

While the Veteran is not competent to render a medical diagnosis, she is competent to report her observable symptoms, such as pain and spasm.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  To the extent that such can constitute a disability for VA purposes, she can render a diagnosis.  However, the Veteran's reports of the physical manifestations of her established neck pain are not credible.  Spasm was noted on examination in service, and there was an isolated report of tenderness soon after service, but the Veteran never reported to any doctor that she had spasm or limitation of function of the neck related to the pain.  No examiner independently noted any such limitations.  At most, a July 2009 doctor noted discomfort with right lateral rotation and bending; the doctor did not note any functional limitations due to the discomfort.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The April 2009 VA examiner and the examiner at the time of separation also failed to describe such complaints or to make clinical findings of such.

Simply put, the established pain is not causing any impairment of function.

As there is no competent evidence that the Veteran has, or at any time during the pendency of the claim has had, a chronic neck disability, she has not presented a valid claim for service connection for such disability, and the appeal in the matter must be denied. 


ORDER

Service connection for a neck disability is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


